 

Exhibit 10.2

 

[logo.jpg]

 

ADVERTISING AGREEMENT

 

THIS ADVERTISING AGREEMENT(“Agreement”) is made and entered into this 28th day
of June, 2012 (the “Effective Date”) by and between Voice Assist, Inc., a Nevada
corporation (the “Company”), whose principal business address is 2 South Pointe
Drive, Suite 100, Lake Forest, California, 92630 and AugmeTechnologies, Inc., a
Delaware corporation (the “Advertiser”), whose principal business address is 350
7th Avenue, 2nd Floor, New York, NY 10001.

 

WITNESSETH:

 

WHEREAS, the Company is engaged in the business of providing voice-activated,
enhanced telecommunication services, including advertising services, to the
public;

 

WHEREAS, the Company and the Advertiser (the “Parties”) will enter into a Custom
Software Development Agreement, dated of even date herewith, for the development
of a customized software platform to facilitate the integration of the
Advertiser’s marketing and advertising campaigns within the Company’s
telecommunication services(the “Integrated Platform”);

 

WHEREAS, Advertiser, a provider of mobile marketing technology to leading
consumer and healthcare brands, desires to utilize Company’s network and Mobile
Application’s to publish its customers’ advertisements through the Integrated
Platform as specified in this Agreement; and

 

WHEREAS, the Company desires to utilize Advertiser to publish its customers’
Advertisements through the Integrated Platform as specified in this Agreement;

 

NOW THEREFORE, the Parties agree to the following terms and conditions:

 

1. DEFINITIONS

 

(a)       “Advertisement” means the text, audio, possible web link, and/or
graphic (GIF, PNG or JPEG) file or file of such other format as Company may
designate from time to time, supplied by the Advertiser to be published through
the Integrated Platform to Company’s Mobile Applications.

 

(b)       “Advertising Program” means an Advertiser’s particular selection of
Advertisements for publication to and/or through Company’s Mobile Applications.

 

(c)       “Mobile Applications” means the Company’s free, advertising supported
versions of its iPhone and Android based applications.

 

1

 

 

 

(d)       “Rate Card” means the information regarding Company advertising
services, rates, and technical requirements for Advertiser Submissions for
publication on or through Company’s Mobile Applications, a copy of which Rate
Card is attached hereto an included herein as Exhibit “A”.

 

(e)       “Advertiser Submission” means all information and items necessary for
Company’s publication of Advertiser’s Advertisements, including initial
Advertising Program information, Advertisements, changes and updates to
Advertisements, and replacement or new Advertisements.

 

2. COMPANY SERVICES

 

(a)       Advertising Services. Company will publish Advertiser’s Advertisements
on and through Company’s Mobile Applications according to the level of service
selected from the Rate Card or Advertising Program. Advertiser shall retain all
right, title and interest in and to its Advertisements (including the copyright
ownership thereof), and Advertiser hereby grants Company a royalty-free
worldwide license, without payment or other charge therefore, to use, display,
transmit, perform, reproduce and distribute the Advertisements, and such other
licenses with respect to the Advertisements necessary to fulfill the intention
of this Agreement.

 

(b)       No Warranty. Company may at its sole discretion provide reports to
Advertiser. Company makes no warranty, express or implied, as to any matter,
including, without limitation, the Advertising Program and other services
provided hereunder or their accuracy. Company expressly disclaims the warranties
of Non-Infringement, Merchantability, and Fitness for any Particular Purpose.

 

3. ADVERTISER SUBMISSIONS

 

(a)       Submission Deadline. Company must receive all Advertiser Submissions
at least five (5) business days prior to the scheduled date of publication for
each relevant Advertisement (“Submission Deadline”).

 

(b)       Changes and Cancellations. All changes to and/or cancellations of
Advertiser Submissions must be made in writing and received by Company prior to
the Submission Deadline.

 

(c)       Rejections. Company may, in its complete discretion, refuse at any
time, prior to or during publication, for any reason to accept any Advertiser
Submission and/or to publish any Advertisement.

 

4. ADVERTISER WARRANTY AND INDEMNIFICATION.

 

(a)       Advertiser Warranty. Advertiser hereby represents and warrants to
Company:

 

i.       No Infringement. Advertiser’s Advertisements do not now, and will not,
violate any criminal laws or any rights of any third parties, including, but not
limited to, infringement or misappropriation of any copyright, patent,
trademark, trade secret, music, image, or other proprietary or property right,
false advertising, unfair competition, defamation, invasion of privacy or rights
of celebrity, violation of any antidiscrimination law or regulation, or any
other right of any person or entity.

 

2

 

 

 

ii.       No Objectionable Content. Advertiser’s Advertisements do not now, and
will not, include any material that is: unlawful, harmful, fraudulent,
threatening, abusive, harassing, defamatory, vulgar, obscene, profane, hateful,
racially, ethnically or otherwise objectionable, including, without limitation,
any material that encourages conduct that would constitute a criminal offense,
give rise to civil liability, or otherwise violate any applicable local, state,
national or international law.

 

(b)       Indemnification. Advertiser shall indemnify and hold Company, its
officers agents, directors, employees and distributors harmless from and against
all actions, claims, damages, costs and expenses (including attorney’s fees)
arising out of or with respect to: (i) any breach of the foregoing warranties;
or (ii) any other third party claim in connection with Advertiser’s
Advertisements.

 

5. ADVERTISING PAYMENTS

 

The Parties shall share in all of the advertising revenue generated by the
publication of Advertisements on and through Company’s Mobile Applications,
according to the prices and terms listed in the Rate Card or as specified in the
Advertising Program, as follows:

 

(a)       Advertiser Generated Revenue. For advertising revenue generated by
Advertiser or its clients, such revenue will be shared equally with 50% to
Advertiser and 50% to Company.

 

(b)       Company Generated Revenue. For advertising revenue generated by
Company or its clients, such revenue will be divided with 30% to Advertiser and
70% to Company.

 

(c)       Wireless Carrier. In the event of a requirement that a wireless
carrier or other partner of the Company share in a portion of the advertising
revenue generated under the terms of this Agreement, such payments shall
constitute an expense which shall be deducted from the gross receipts prior to
the application of the applicable revenue sharing provisions as set forth in
subsections (a) and (b) of this Section 5.

 

6. AUDIT RIGHTS

 

The Company shall maintain for a period of three (3) years after the end of the
year to which they pertain, complete records of the published advertisements,
and responses thereto, in order to calculate and confirm the advertising
payments due hereunder. Upon reasonable prior notice, Advertiser will have the
right, exercisable not more than once every six (6) months, to appoint an
independent accounting firm or other agent reasonably acceptable to Company, at
Advertiser’s sole expense, to examine such books, records and accounts during
Company’s normal business hours to verify the amounts due Advertiser herein,
subject to execution of Company’s standard confidentiality agreement by the
accounting firm or agent; provided, however, that execution of such agreement
will not preclude such firm from reporting its results to Advertiser. In the
event such audit discloses an underpayment or overpayment of advertising revenue
due hereunder, the appropriate party will promptly remit the amounts due to the
other party. If any such audit discloses a shortfall in payment to Advertiser of
more than ten percent (10%) for any quarter, Company agrees to pay or reimburse
Advertiser for the expenses of such audit.

 

3

 

  

7. CONFIDENTIALITY

 

(a)       Defined. “Confidential Information” will mean: (i) Advertisements,
prior to publication, (ii) any Company statistics, such as number of customers,
Mobile Application users and usage statistics, Advertisement statistics, etc.,
which shall be considered Company’s Confidential Information, and (iii) any
information designated in writing by the disclosing party as “confidential” or
“proprietary.”

 

(b)       Obligations. During the term of this Agreement and for a period of
three (3) years thereafter, neither party will use or disclose any Confidential
Information of the other party except as specifically contemplated herein. The
foregoing restrictions will not apply to information that (i) has been
independently developed by the receiving party, (ii) has become publicly known
through no wrongful act of the receiving party, (iii) has been rightfully
received from a third party authorized to make such disclosure, (iv) has been
approved for release by the disclosing party in writing, or (v) is required to
be disclosed by a competent legal tribunal.

 

8. LIMITATION ON DAMAGES

 

(a)       Limitation. In no event will Company be liable to Advertiser for any
lost profits, lost data, costs of procurement of substitute goods or services,
or any form of special, incidental, indirect, consequential or punitive damages
of any kind (whether or not foreseeable), whether based on breach of contract,
tort (including negligence), product liability or otherwise, even if Company is
informed in advance of the possibility of such damages. Company’s total
liability under this Agreement is limited to the payments received by Company
from Advertiser hereunder for the current term of this Agreement only, without
regard to any previous agreements or versions of this Agreement between the
Company and the Advertiser.

 

(b)       Failure of Essential Purpose. The parties have agreed that the
limitations and exclusions of liability specified in this Agreement will survive
and apply even if any limited remedy specified in this Agreement is found to
have failed of its essential purpose.

 

(c)       Basis of the Bargain. Advertiser acknowledges that Company has set its
rates and entered into this Agreement in reliance upon the limitations of
liability and the disclaimers of warranties and damages set forth herein, and
that the same form an essential basis of the bargain between the parties.

 

9. TERM AND TERMINATION

 

(a)       Term. The term of this Agreement commences on the Effective Date and,
unless earlier terminated in accordance with this Section 9 or Section 3, will
continue in effect for an initial term of two (2) years; provided, however this
Agreement shall be automatically renewed after the expiration of the initial
term for additional successive renewal periods of one (1) year each.

 

(b)       Termination. In the event of a breach by Advertiser of any of its
obligations hereunder, Company may terminate this Agreement immediately upon
written notice (see Section 11(d)) to Advertiser. In the event of a breach by
Company of any of its obligations hereunder, Advertiser may terminate this
Agreement upon thirty (30) days written notice to the other party.

 

4

 

 

 

(c)       Effect of Termination. (i) Payment Obligations. If this Agreement is
terminated by Company for breach by Advertiser, Advertiser shall remain liable
for the value of the payments which are due or would otherwise become due and
payable under the terms of this Agreement as fully performed. If this Agreement
is terminated by Advertiser for breach by Company, Advertiser shall remain
liable solely for the value of the payments which are due for advertising
services already provided hereunder. (ii) Survival. The following provisions
will survive the expiration or termination of this Agreement for any reason:
Section 1 (Definitions), Section 2 (No Warranty), Section 3(c), Section 4
(Indemnification), Section 7 (Confidentiality), Section 8 (Limitation on
Damages), Section 9(c) (Effect of Termination), Section 10 (Arbitration), and
Section 11 (General). (iii) Return of Materials. Upon expiration or termination
of this Agreement for any reason, Advertiser will promptly and at the direction
of Company either destroy, or return to Company, and will not take or use, all
items of any nature that belong to Company or its Advertisers or other customers
and all records (in any form, format, or medium) containing or relating to
Confidential Information.

 

10. ARBITRATION

 

Any dispute, claim or controversy arising out of or relating to this Agreement
or the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this agreement to
arbitrate, shall be determined by arbitration in Orange County, California
before one (1) arbitrator. The arbitration shall be administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures and pursuant to
JAMS’ Streamlined Arbitration Rules and Procedures. Judgment on the Award may be
entered in any court having jurisdiction. This clause shall not preclude parties
from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.

 

11. GENERAL

 

(a)       Assignment. Advertiser may not assign this Agreement in whole or in
part, by operation of law or otherwise, without Company’s written consent, and
any attempted assignment of this Agreement without such consent will be null and
void.

 

(b)       Governing Law. The validity, construction and performance of this
Agreement, and the legal relations between the parties to this Agreement, will
be governed by and construed in accordance with the laws of the State of
California, excluding that body of law applicable to conflicts of law.

 

(c)       Force Majeure. Except for the obligation to pay money, neither party
will be liable to the other party for any failure or delay in performance caused
by reasons beyond such party’s reasonable control, and such failure or delay
will not constitute a breach of this Agreement.

 

(d)       Notices. Any notices under this Agreement will be sent by confirmed
email, confirmed facsimile, nationally-recognized express delivery service, or
certified or registered mail, return receipt requested, to the address specified
on the cover sheet or such other address as the party specifies in writing.
Notice by confirmed facsimile or express delivery service will be deemed
received and effective upon delivery. Notice by certified or registered mail
will be deemed received and effective five (5) days after dispatch.

 

5

 

  

(e)       Waiver. The waiver of any breach or default of this Agreement will not
constitute a waiver of any subsequent breach or default, and will not act to
amend or negate the rights of the waiving party.

 

(f)       Severability. If one or more of the provisions contained in this
Agreement is determined to be invalid, illegal or unenforceable in any respect
under any applicable statute or rule of law, then such provision will be
considered inoperable to the extent of such invalidity, illegality or
unenforceability, and the remainder of this Agreement will continue in full
force and effect. The parties hereto agree to replace any such invalid, illegal
or unenforceable provision with a new provision that has the most nearly similar
permissible economic and legal effect.

 

IN WITNESS WHEREOF, the Parties have caused this Advertising Agreement to be
executed as of the date first set forth above.

 

COMPANY:           Dated: June ___, 2012 VOICE ASSIST, INC.         By: /s/
Michael Metcalf   Name:  Michael Metcalf   Its: Chief Executive Officer   Mail:

2 South Pointe Drive, Suite 100

Lake Forest, California, 92630

 

ADVERTISER:           Dated: June ___, 2012 AUGME TECHNOLOGIES, INC.         By:
/s/ Paul Arena   Name: Paul Arena   Its: Chief Executive Officer   Mail:

350 7th Avenue, 2nd Floor

New York, NY 10001

 

6

 

  

EXHIBIT “A”

 

Voice Assist Rate Card

 

Advertisement Type   Rate Per each audio advertisement played (audio impression)
    Per each audio ad verbal response (response rate & data for “like it, love
it, hate it, etc)     Per each audio ad call response (call connected to
advertiser)     Per each audio ad SMS sent (coupon/ad sent to mobile subscriber)
   

 

7

 

  